Citation Nr: 1546501	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased disability rating for residuals of cerebrospinal meningitis.

2. Entitlement to service connection for a bilateral knee condition, to include as secondary to residuals of cerebrospinal meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from May to November 1944.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran should be afforded a comprehensive medical examination to evaluate all potential residuals of his service-connected cerebrospinal meningitis.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's claimed cerebrospinal meningitis residuals, including the claimed bilateral knee disorder. The Veteran must be provided with the necessary authorizations for the release of any treatment records. The AOJ should specifically request the necessary authorizations for all relevant records from Dr. John Jernigan, Dr. John Hackman, Jackson Hospital, and Amedisys Home Health Care. The AOJ must then obtain and associate the records with the claims file.

2. After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current residuals of a cerebrospinal meningitis, including but not limited to a bilateral knee condition and a low back condition. 

The claims file, including a copy of this REMAND, should be made available to the examiner.

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should respond to the following:

a. Identify and diagnose any current residuals of cerebrospinal meningitis.

b. If the Veteran is diagnosed with a knee condition that the examiner finds is not a residual of cerebrospinal meningitis, is it at least as likely as not (50 percent probability or more) that the Veteran's current knee condition had its onset in service, or is otherwise etiologically related to an injury, disease or event in service?

*The examiner is instructed that, while the Veteran's separation examination notes that the Veteran had pain in his knees for the last three years (which would predate his active military service), the Veteran's entrance examination notes a normal examination. Therefore, the examiner is advised that under the law, the Veteran is presumed to have been in sound condition at the time he was accepted for active military service and his mere report of having symptoms which pre-existed military service is not sufficient to constitute a pre-existing disability. 

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3. Then, the AOJ should readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal. A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




